DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Drawings
The Amendment to the Specification and Drawing filed on 12/14/2021 are not being entered. The original Specification and Drawings, as shown below, do not support the amendment to the Specification and Drawing and therefore they are considered new matter.

    PNG
    media_image1.png
    439
    591
    media_image1.png
    Greyscale

[0011] The present invention can be used with all types of tableware including paper plate holders, party plates, paper plates, disposable party cups or pet tableware. As shown in Fig. 4, small cavity opening(s) can be used to hold decorative objects or garnishes. The small cavity openings or notches would hold garnish such as olives, fruits, lemon, lime, herbs, etc. The openings or notches described herein are useful for cocktail drinks such as margaritas, daiquiri, martinis, etc. in which such objects would be held in place by using an object such as a cocktail stick or skewer pick, magnetized and non magnetized 403 in which contains at least one stop notch 404 not allowing it to fall off or fall into the drink or need to set it aside. The notched cavity openings 402 allow the consumer to have the decorative object (cocktail skewer) to securely sit in place on the rim area 402. Also, cavity hole openings 402 allow for decorative object to sit in place under the rim area. 

[0046] The use of the small cavity openings 402 hole and or notch would allow holding a cocktail skewer pick and magnetic cocktail picks with garnishes in place stopping the garnishes from falling out of place. The small cavity opening will allow the consumer to efficiently sip with the garnish intact without falling out of place and remaining to be decorative. Alternatively, the arched stops 404 in the 403 cocktail pick also aides in helping to keep the pick in place, especially during walking. The current art leaves the consumer needing to place the garnish on a napkin or set aside because the garnish just does not sit in place, sometimes falling in the drink itself.
[0073] Fig. 4 shows a front view of a cocktail pick or skewer 403, magnetized or non magnetized with stop arches 404 with tableware or disposable food party container, party cup 400 in which has at least one small cavity opening or notches 402 near the rim area and or at the rim area, and/or at least one spot 401 treated with a fragrance and/or flavor. 402 may also have magnetized properties. 


Claim Rejections - 35 USC § 112
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitations as claimed in claims 16-20 do not have support in the original disclosure. The clossest support was found in paragraph [0043], “including one or more cavity openings in tableware for attaching an accessory or accessories, where the accessory may be attached magnetically, using a spring u- clip, and/or press fitting”. The claimed press-fit design, a mechanical clip, and mechanical press-fit are not an equivalent to what was originally disclosed as shown in paragraph [0043]. The only stacking mentioned in the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 4,830,204).  which in figures 1 discloses the invention as claimed:
In re claim 1: A drinkware apparatus 10 comprising: a base 10 that defines a liquid containment volume that is configured to contain a liquid in the base 10; a rim 11 that extends about a perimeter of the base 10 and that is located immediately adjacent the liquid containment volume; and one or more notches 110 that is defined by one or more cutouts in the rim 11 and that is configured to connect a drinkware accessory 20 configured to attach to the base 10 (see figures 1 of Lin).  

Claim(s) 1, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yip (US 4,602,557).  which in figures 1-8 discloses the invention as claimed:
In re claim 1: A drinkware apparatus 10/10B comprising: a base 12/12B that defines a liquid containment volume that is configured to contain a liquid in the base 12/12B; a rim 22/22B that extends about a perimeter of the base 12/12B  and that is located immediately adjacent the liquid containment volume; and one or more notches 24/24B that is defined by one or more cutouts 24/24B in the rim 22/22B and that is configured to connect a drinkware accessory 26/26B to the base 12/12B at the one or more cutouts 24/24B; and a drink accessory 26/26B configured to attach to the base 12/12B (see figures 1-8 of Yip).  
In re claim 16: said drinkware accessory is capable of attachment by press-fit design (see figures 1-8 of Yip).  
In re claim 19: said drinkware apparatus is configured to be stackable (see figures 1-8 of Yip).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 7, 9, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 10,143,318) in view of Beary (US 8,464,896).
In re claim 7: Shaffer et al. discloses a drinkware apparatus 110 comprising: a base (drink receiving structure) 110 that defines a liquid containment volume that is capable of containing a liquid in the base; 4823-1823-2821 v.2-3-Application No.: 16/926,256Docket No.: 58482.6 a rim 124 that extends about a perimeter of the base that is located immediately adjacent the liquid containment volume, and defines an opening in the base (top portion of the base opening defined by the rim); and a drinkware accessory receiving feature 120 that is defined by one or more opening 126 in the base directly adjacent to the rim 124 and that is configured to connect a drinkware accessory 12 to the base; and a drinkware accessary 112 capable of attachment to the rim 124 (see any of 17-20 of Shaffer et al.).  
Shaffer et al. the claimed invention as discussed above with the exception of the following claimed limitation as taught by Beary:
Beary teaches the provision of a drinkware accessory receiving feature 14 that is defined by one or more through-holes (Figs.1 and 6) and the alternative receiving feature define an opening in the base (Figs. 3, 8 and 10) for holding a drinkware accessory to the drinkware apparatus. With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the reciving feature of Shaffer et al. with the through-hole feature as taught by Beary for the reasons above.

In re claim 17: said drinkware accessory is capable of attachment by a mechanical clip (see any of 17-20 of Shaffer et al.).   
In re claim 18: said drinkware accessory is capable of attachment by mechanical press-fit (see any of 17-20 of Shaffer et al.).   
In re claim 20: said drinkware accessory is capable of being stack for storage (see any of 17-20 of Shaffer et al.).   

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip (US 4,602,557) in view of Taormina et al. (US 2016/0278555). Yip teaches the claimed invention as discussed above with the exception of the following limitation that is taught by Taormina et al.:
In re claim 2: said drinkware accessory a cocktail pick 11 (see figs. 14-16).  
In re claim 3: said drinkware accessory a skewer 11 (see figs. 14-16).    
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the drinkware accessory of Yip with the pick or skewer 11 as taught by Taormina et al. in order to attach a fruit such as a lemon to accommodate the beverage being held. 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip (US 4,602,557) in view of Towery et al. (US 2016/0278555). Yip teaches the claimed 
In re claim 4: said drinkware accessory 315 is magnetic 317 (see fig.3).    
In re claim 5: said drinkware accessory 315 comprise an integrated magnet 311 (see fig.3).    
In re claim 6: said drinkware apparatus 300 comprise an integrated magnetic element 311 for retaining said drinkware accessory 315 (see fig.3).    
Towery et al. teaches the provision of integrating magnets in drinkware apparatuses and drinkware accessories and with this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the drinkware apparatus to include magnets to help attach the accessory to the base and prevent the accessory from falling into the beverage. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 10,143,318) in view of Beary (US 8,464,896) and in further view of Taormina et al. (US 2016/0278555). Shaffer et al. in view of Beary teaches the claimed invention as discussed above with the exception of the following limitation that is taught by Taormina et al.:
In re claim 8: said drinkware accessory a cocktail pick 11 (see figs. 14-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the drinkware accessory of Shaffer et al. with the pick 11 as taught by Taormina et al. in order to reduce material cost of the drinkware accessory. 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 10,143,318) in view of Beary (US 8,464,896) and in further view of Towery et al. (US 2016/0278555). Shaffer et al. in view of Beary teaches the claimed invention as discussed above with the exception of the following limitation that is taught by Towery et al.:
In re claim 10: said drinkware accessory 315 is magnetic 317 (see fig.3).    
In re claim 11: said drinkware accessory 315 comprise an integrated magnet 311 (see fig.3).    
In re claim 12: said drinkware apparatus 300 comprise an integrated magnetic element 311 for retaining said drinkware accessory 315 (see fig.3).    
Towery et al. teaches the provision of integrating magnets in drinkware apparatuses and drinkware accessories and with this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the drinkware apparatus to include magnets to help attach the accessory to the base. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735